Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/GB2019/051427.
The response filed on May 24, 2022 has been entered.
Claims 1-14, 25-27, 45, and 64-65 are pending.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-14) in the reply filed on May 24, 2022 is acknowledged.  The traversal is on the ground(s) that Eastham (WO 2018/096326) is not available as prior art under 35 USC 102(b)(2)(C) and therefore, the technical feature (methacrylate/C3-C12 methacrylate tolerant microorganism) does not constitute a special technical feature as it does not define a contribution over the parlor art.  This is found persuasive.  However, the prior art teaches a genetically modified E. coli comprising a mutation in a soxR nucleic acid sequence encoding a mutant protein having an R20H amino substitution (see abstract and Table 2 of Koutsolioutsou.  Constitutive soxR mutations contribute to multiple-antibiotic resistance in clinical Escherichia coli isolates.  Antimicrob Agents Chemother.  2005 Jul;49(7):2746-52. – form PTO-892).  Then specification of the instant application discloses that a genetically modified E. coli comprising a mutation in a soxR nucleic acid sequence encoding a mutant protein having an R20H amino substitution has increased tolerance to a C3-C12 methacrylate compared to wild-type E. coli (Table 1a).  Therefore, the property of having increased tolerance to a C3-C12 methacrylate compared to wild-type is inherent to the genetically modified E. coli of Koutsolioutsou.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPTP 2112.
Thus, the technical feature (C3-C12 methacrylate ester tolerant genetically modified microorganism compared to the wildtype microorganism) linking the inventions of Groups I-VII and the species does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
Claims 12-14, 25-27, 45, and 64-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 24, 2022.

Claim for Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 19, 2020 and December 14, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.   
Claim Objections
Claim 5 is objected to because a conjunction is missing between the last bacterium genus in line 11.  Appropriate corrections are required.
Claim 11 is objected to because the limitation “a substitution of R20 with another amino acid” is iterated twice in lines 2-3.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass a method for producing methacrylate/C3-C12 methacrylate ester using (A) any genetically modified microorganism, bacterium, Enterobacteriaceae, Escherichia, or E. coli with increased tolerance to a  C3-C12 methacrylate ester or increased tolerance to at least 20% v/v C3-C12 methacrylate ester at about 37°C, (B) the genetically modified microorganism of (A) comprises a mutation in a polynucleotide encoding any protein that regulates or forms part of any oxidative stress, or (C) the genetically modified microorganism comprises any mutation in a soxR nucleic acid sequence, any mutation in a soxR polynucleotide comprises of SEQ ID NO:1 or any homolog thereof, any mutant soxR polynucleotide encoding a mutant SoxR protein with a mutation in the DNA binding domain or in the FE-S cluster domain, or a mutant SoxR protein comprising a substitution of R20 with another amino acid in SEQ ID NO:2 and any other amino acid modifications.   Therefore, the claims are drawn to a method of producing methacrylate/C3-C12 methacrylate ester using a genus of genetically modified microorganism, bacterium, Enterobacteriaceae, Escherichia, or E. coli having unknown structure but having the function of increased tolerance to C3-C12 methacrylate ester.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “increased tolerance to a C3-C12 methacrylate ester”, “mutation in a protein that regulates or forms part of the oxidative stress”, and “mutation in …a  soxR nucleic acid sequence” fail to provide a sufficient description of the genus of function of the genetically modified microorganism, bacterium, Enterobacteriaceae, Escherichia, or E. coli as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification is limited to one example, a method of producing methacrylate using a genetically modified E. coli comprises a polynucleotide encoding a mutant SoxR protein of the SoxR protein of SEQ ID NO:2, wherein the mutant SoxR protein consists of an R20H amino acid substitution, and the genetically modified E. coli is tolerant to at least 20% v/v BMA (lbutyl 2-methylprop-2-enoate, a methacrylate ester) at 37°C.    While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the one example described above is not enough and does not constitute a representative number of species to describe the whole genus.  Therefore, the specification fails to describe a representative species of the genus.
Further, the level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize the genus comprising of any genetically modified microorganism, bacterium, Enterobacteriaceae, Escherichia, or E. coli with increased tolerance to a C3-C12 methacrylate ester or increased tolerance to at least 20% v/v C3-C12 methacrylate ester at about 37°C used in the claimed method.   The specification does not provide an actual reduction to practice of the claimed method using said genus. The specification does not disclose mutations that can be introduced into a  nucleic acid encoding any protein that regulates or forms part of any oxidative stress, any soxR polynucleotide, or the soxR polynucleotide of SEQ ID NO:1 or any homologs thereof resulting in any microorganism, bacterium, Enterobacteriaceae, Escherichia, or E. coli with increased tolerance to a C3-C12 methacrylate ester or increased tolerance to at least 20% v/v C3-C12 methacrylate ester at about 37°C. The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize the genus of microorganism, bacterium, Enterobacteriaceae, Escherichia, or E. coli with increased tolerance to a C3-C12 methacrylate ester or increased tolerance to at least 20% v/v C3-C12 methacrylate ester at about 37°C because it is known that corresponding genes in different species tend to differ in sequence and the amount and type of sequence variation is unpredictable.  Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the application would have been in possession of the claimed genus as a whole at the time of fling.   
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1-11. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing methacrylate using a genetically modified E. coli comprises a polynucleotide encoding a mutant SoxR protein of the SoxR protein of SEQ ID NO:2, wherein the mutant SoxR protein consists of an R20H amino acid substitution, and the genetically modified E. coli is tolerant to at least 20% v/v BMA (lbutyl 2-methylprop-2-enoate, a methacrylate ester) at 37°C, does not reasonably provide enablement for a method of producing methacrylate using any genetically modified microorganism, bacterium, Enterobacteriaceae, Escherichia, or E. coli with increased tolerance to a C3-C12 methacrylate ester or increased tolerance to at least 20% v/v C3-C12 methacrylate ester at about 37°C.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.' It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass a method for producing methacrylate/C3-C12 methacrylate ester using (A) any genetically modified microorganism, bacterium, Enterobacteriaceae, Escherichia, or E. coli with increased tolerance to a  C3-C12 methacrylate ester or increased tolerance to at least 20% v/v C3-C12 methacrylate ester at about 37°C, (B) the genetically modified microorganism of (A) comprises a mutation in a polynucleotide encoding any protein that regulates or forms part of any oxidative stress, or (C) the genetically modified microorganism comprises any mutation in a soxR nucleic acid sequence, any mutation in a soxR polynucleotide comprises of SEQ ID NO:1 or any homolog thereof, any mutant soxR polynucleotide encoding a mutant SoxR protein with a mutation in the DNA binding domain or in the FE-S cluster domain, or a mutant SoxR protein comprising a substitution of R20 with another amino acid in SEQ ID NO:2 and any other amino acid modifications.   Therefore, the claims are drawn to a method of producing methacrylate/C3-C12 methacrylate ester using a genus of genetically modified microorganism, bacterium, Enterobacteriaceae, Escherichia, or E. coli having unknown structure but having the function of increased tolerance to C3-C12 methacrylate ester.
 The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of genetically modified cells comprising of a large number of mutant polynucleotides/mutant polypeptides having unknown structure but imparting the property of increased tolerance to a  C3-C12 methacrylate ester or increased tolerance to at least 20% v/v C3-C12 methacrylate ester at about 37° in said cells.  In the instant case, the specification is limited to a method of producing methacrylate using a genetically modified E. coli comprises a polynucleotide encoding a mutant SoxR protein of the SoxR protein of SEQ ID NO:2, wherein the mutant SoxR protein consists of an R20H amino acid substitution, and the genetically modified E. coli is tolerant to at least 20% v/v BMA (lbutyl 2-methylprop-2-enoate, a methacrylate ester) at 37°C.  
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for obtaining any genetically modified microorganism, bacterium, Enterobacteriaceae, Escherichia, or E. coliI having increased tolerance to a  C3-C12 methacrylate ester or increased tolerance to at least 20% v/v C3-C12 methacrylate ester at about 37°, and (b) a correlation between structure and the function of having increased tolerance to a  C3-C12 methacrylate ester or increased tolerance to at least 20% v/v C3-C12 methacrylate ester at about 37°C, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polynucleotides/polypeptides to determine which mutant polynucleotides/polypeptides/proteins that regulate or form part of the oxidative stress response/soxR/SoxR imparts any genetically modified microorganism, bacterium, Enterobacteriaceae, Escherichia, or E. coli to have increased tolerance to a  C3-C12 methacrylate ester or increased tolerance to at least 20% v/v C3-C12 methacrylate ester at about 37.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant polypeptide/protein that regulates or form part of the oxidative stress/SoxR/SEQ ID NO:2 determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any genetically modified microorganism, bacterium, Enterobacteriaceae, Escherichia, or E. coli to have increased tolerance to a C3-C12 methacrylate ester or increased tolerance to at least 20% v/v C3-C12 methacrylate ester at about 37°C.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within polypeptide/protein that regulates or form part of the oxidative stress/SoxR/SEQ ID NO:2 (other than R20X) that can be modified and which ones are conserved such that one of skill in the art can make the genetically modified cells having increased tolerance to a C3-C12 methacrylate ester or increased tolerance to at least 20% v/v C3-C12 methacrylate ester at about 37°C used in the claimed method, (2) which segments of any polypeptide/protein that regulates or form part of the oxidative stress/SoxR/SEQ ID NO:2 are essential for increasing tolerance to a C3-C12 methacrylate ester or increased tolerance to at least 20% v/v C3-C12 methacrylate ester at about 37°C in any genetically modified microorganism, bacterium, Enterobacteriaceae, Escherichia, or E. coli, and (3) the general tolerance of the polypeptide of SEQ ID NO:22 to structural modifications and the extent of such tolerance.  The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are required for that activity is highly unpredictable. At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. For example, Studer (Residue mutations and their impact on protein structure and function: detecting beneficial and pathogenic changes.  Biochem. J. (2013) 449, 581–594.  – form PTO-892) teach that (1) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (2) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (3) the difficulties in designing de novo stable proteins with specific functions. 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to a method of producing methacrylate using a genetically modified E. coli comprises a polynucleotide encoding a mutant SoxR protein of the SoxR protein of SEQ ID NO:2, wherein the mutant SoxR protein consists of an R20H amino acid substitution, and the genetically modified E. coli is tolerant to at least 20% v/v BMA (lbutyl 2-methylprop-2-enoate, a methacrylate ester) at 37°C.   However, the speciation fails to provide any information as to the structural elements which are required in any polypeptide/protein that regulates or form part of the oxidative stress/SoxR/SEQ ID NO:2 for increasing tolerance to a C3-C12 methacrylate ester or increased tolerance to at least 20% v/v C3-C12 methacrylate ester at about 37°C in any genetically modified microorganism, bacterium, Enterobacteriaceae, Escherichia, or E. co. No correlation between structure and function of function of decreasing the solubility of a xylose isomerase, allowing for recovery of active insoluble xylose isomerase has been disclosed. 
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucite (WO 2016/185211– form PTO-1449), Koutsolioutsou (Constitutive soxR mutations contribute to multiple-antibiotic resistance in clinical Escherichia coli isolates.  Antimicrob Agents Chemother.  2005 Jul;49(7):2746-52. – form PTO-892), Watanabe (ASMB Express 2(58): 1-11 (January 1, 2012) – form PTO-1449) and Curson (PLOS One 9(5):e97660, May 21, 2014) (13 pages) – form PTO-1449).
Regarding claims 1 and 3-6, Lucite discloses a method of producing a methacrylate by growing E. coli in a fermentation medium (pages 3, 13-15, and 17-18).
Lucite does not disclose using a genetically modified E. coli comprising a mutant soxR nucleic acid sequence encoding a mutant SoxR protein.
 Regarding claims 1 and 3-8, Koutsolioutsou discloses a genetically modified E. coli comprising a mutant soxR nucleic acid sequence encoding a mutant SoxR protein, a protein that regulates or form part of the oxidative stress response and the bacterial multidrug resistance systems, wherein said genetically modified E. coli has multiple-antibiotic resistance (abstract and Table 2).  Regarding claim 9, the soxR nucleic acid sequence of Koutsolioutsou is a homologue of SEQ ID NO:1 (E. coli soxR) of the instant application.  Regarding claims 10-11, the mutant SoxR protein of Koutsolioutsou has an R20H amino acid substitution, which corresponds to R20 of SEQ ID NO:2 of the instant application (Table 2). 
Regarding claims 7-11, Watanabe discloses that in E. coli, expression of SoxR increases solvent tolerance (page 2). 
Regarding claims 1-6, Curson discloses that acrylate is toxic to E. coli (pages 1-2).
Regarding claim 2, the recited property is an inherent characteristic that necessarily flows from growing the genetically modified E. coli of Koutsolioutsou because the specification of the instant application discloses that a genetically modified E. coli comprising a mutant soxR nucleic acid sequence encoding a SoxR protein having the R20H amino acid substitution is tolerant to at least 20% v/v C3-C12 methacrylate ester in a liquid medium at about 37°C (see page 39 of the instant application).  Therefore, practicing the method of growing the genetically modified E. coli of Koutsolioutsou inherently results in tolerance to at least 20% v/v C3-C12 methacrylate even if the prior art did not discuss or recognize such a property.  See MPEP 2112.   
Therefore, combining the above references, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to enhance the method of Lucite by using the genetically modified E. coli of Koutsolioutsou in order to increase resistant to oxidative stress and/or methacrylate/acrylate produced in said E. coli.   One having ordinary skill in the art would have had a reasonable expectation of success since Lucite discloses a method of producing methacrylate by growing E. coli in a fermentation medium, Koutsolioutsou discloses a genetically modified E. coli having a soxR nucleic acid sequence encoding a mutant SoxR protein having the R20H amino acid substitution  and having multiple-antibiotic resistance, Watanabe discloses that expression of SoxR increases solvent tolerance, and Curson discloses that acrylate is toxic to E. coli.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement in the prior art and the results would have been predictable to one of ordinary skill in the art.   
Therefore, the above references render claims 1-11 prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	Claims 1 and 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of copending Application No. 16/463,089 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows:  Claim 1 of the reference recites a method of producing a methacrylate using a microorganism that produces C3-C12 methacrylate ester, claim 4 of the reference application recites that the microorganism of claim 1 is E. coli, and claim 5 of the reference claim 5 recites that the microorganism/E. coli of claim 4 is genetically modified to produce more C3-C12 methacrylate ester than the wild type microorganism/E. coli, anticipating claims 1 and 3-6 of the instant application.  
Therefore, the conflicting claims are not patentably distinct from each other.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion

	Claims 1-14, 25-27, 45, and 64-65 are pending.

	Claims 12-14, 25-27, 45, 64-65 are withdrawn.

	Claims 1-11 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652